DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose convert a knowledge graph to a set of candidate embeddings spaces, wherein each of the candidate embeddings spaces includes a different set of vectors representing the sampled set of vector triples from the knowledge graph, calculate a weighted mean reciprocal rank of the sampled set of vector triples for each of the candidate embeddings spaces, determine a respective fact score for each of the candidate embeddings spaces based on the calculated weighted mean reciprocal rank, and rank the candidate embeddings spaces according to their respective fact scores.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 10/2/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Ebisu, Takuma, et al., “TorusE:  Knowledge Graph Embedding on a Lie Group”, AAAI ‘18, Article No. 222, © Association for the Advancement of Artificial Intelligence, February 2018, pp. 1819-1826.
Knowledge graph (KG) embedding models map entities and relations in a KG to a vector space and predict unknown triples by scoring candidate triples (Abstract); Scoring functions for triple parameters in of a variety of embedding models (page 1823, Table 1); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.  

Huang, Xiao, et al., “Knowledge Graph Embedding Based Question Answering”, WISDM ‘19, Melbourne, VIC, Australia, February 11-15, 2019, pp. 105-113.
Triple consists of head entity, predicate and tail entity (page 105, section 1 Introduction, 1st paragraph); Knowledge graph (KG) embedding represents each predicate/entity in a KG as a low-dimensional vector (page 107, section 3.1 Knowledge Graph Embedding, 2nd paragraph); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.

Wang, Quan, et al., “Knowledge Graph Embedding:  A survey of Approaches and Applications”, TKDE 2017, Volume 29, Issue 12, December 1, 2017, pp. 2724-2743.
Knowledge graph (KG) embedding is to embed components of a KG, including entities and relations , into continuous vector spaces (Abstract); Facts are observed in a KG and stored as a collection of triples (page 2725, section 3 KG Embedding with Facts Alone, 1st paragraph); Entities are represented as vectors in an entity space and each relation is associated with a specific space and modeled as a translation vector in that space (page 2726, section Introducing Relation-Specific Entity Embeddings); Translational models, including scoring functions (page 2728, Table 1); Generally mentions evaluation metrics based on ranks, such a mean reciprocal rank (page 2738, section 5.1.1 Link Prediction, last paragraph); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.

Wang, Zhen, et al., “Knowledge Graph Embedding by Translating on Hyperplanes”, AAAI ‘14, © Association for the Advancement of Artificial Intelligence, July 2014, pp. 1112-1119.
Generally, knowledge graph embedding represents an entity as a vector and defines a scoring function to measure the plausibility of the triplet [h,r,t] in the embedding space (page 1112, section entitled Introduction, 2nd paragraph); Scoring functions for a variety of embedding models (page 1114, Table 1); Binary classification of a triplet as being correct or not (page 1116, section entitled Triplets Classification, 1st paragraph); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.

Xiong, Chenyan, et al., “Explicit Semantic Ranking for Academic Search via Knowledge Graph Embedding”, WWW 2017, Perth, Australia, April 3-7, 2017, pp. 1271-375.
Explicit Semantic Ranking (ESR), a new ranking technique that leverages knowledge graph (KG) embedding (Abstract); Embeddings are trained from the KG structure (page 1271, section 1. Introduction, 3rd paragraph); ESR use a two-stage pooling to generalize entity matches to query document ranking features and uses a learning to rank model to combine them (page 1271, section 1. Introduction, 3rd paragraph, and page 1274 Figure 2); Use of bin scores (page 1274, section Match Query and Documents in the Entity Space, last paragraph); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.


US Patent Application Publications
Patra 	 				2020/0342055
Evaluation of a score function that analyzes vertex embedding similarity between the plurality of first candidate vertices and the plurality of second candidate vertices; (Abstract); From the knowledge graph (KG) is extracted a redirects graph [subjects and objects] and a relation graph [edges] (para 0031); A global tuple score calculated from the sum of pairwise similarities of all candidate vertex embeddings (para 0053); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.

Beller 	 				2018/0060734
A technique for responding to user input includes assigning respective initial confidence scores to relationship n-tuples in a knowledge graph (KG). Each of the n-tuples designates at least a first entity, a second entity, and a relationship between the first and second entities or a single entity and a relationship between the single entity and one or more properties of the single entity. Respective feature vectors are associated with each of the n-tuples. (Abstract, para 0008); General statement on ranking relationship triples via confidence scores (para 0032); Recalculation of confidence scores (0048); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.  

Shang 	 				2020/0074301
Weighted graph convolutional network (WGCN) basis for encoding embeddings (Abstract); Knowledge graph (KG) embedding encodes the semantics of entities and relations in a continuous low-dimensional vector space (called embeddings), and these embeddings are then used for new relation predictions (para 0006); Each of the WGCN layers calculates the embedding for each of the nodes (para 0091); Scoring functions for several models (para 0111, Table 1); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.

Beller 	 				2018/0060733
A technique for assigning confidence scores to relationship entries in a knowledge graph includes assigning respective initial confidence scores to relationship n-tuples in a knowledge graph. Each of the relationship n-tuples designates at least a first entity, a second entity, and a relationship between the first and second entities or a single entity and a relationship between the single entity and one or more properties of the single entity. Respective feature vectors are associated with each of the relationship n-tuples. (Abstract, para 0008); General statement on ranking relationship triples via confidence scores (para 0032); Recalculation of confidence scores (0048); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings. 

Lee 	 				2018/0336183
Embedding is a technology that represents words, sentences, or other portions of textual content into a numerical representation, such as a vector representation that machine learning algorithms are able to utilize in order to determine semantic similarity, for example (para 0018); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.  








US Patents
Jiang 					10,516,684
Discusses determination of baseline rank values using and exemplary weighted mean reciprocal rank (col. 11 line 52 – col. 12 line 6); No use of a weighted mean reciprocal rank (wmrr), determination of rank score for each candidate embedding space based on wmrr, and subsequent ranking of candidate embeddings.








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



May 16, 2022